   1 Wendy Locke (SBN 285202)
     wlocke@aldridgepite.com
   2 Joseph C. Delmotte (SBN 259460)
     jdelmotte@aldridgepite.com
   3 ALDRIDGE PITE, LLP
     4375 Jutland Drive, Suite 200
   4 P.O. Box 17933
     San Diego, CA 92177-0933
   5 Telephone: (858) 750-7600
     Facsimile: (619) 590-1385
   6
     Attorneys for Creditor
   7 U.S. BANK NATIONAL ASSOCIATION, AS SUCCESSOR TRUSTEE TO WACHOVIA
     BANK, NATIONAL ASSOCIATION, AS TRUSTEE TO BANC OF AMERICA MORTGAGE
   8 SECURITIES, INC., MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2004-F

   9
                                  UNITED STATES BANKRUPTCY COURT
  10
                   NORTHERN DISTRICT OF CALIFORNIA - OAKLAND DIVISION
  11
                                                         Case No. 16-42870-CN
  12    In re
                                                         Chapter 13
  13    ROBIN N. DATTA,
  14                    Debtor.                          U.S. BANK NATIONAL ASSOCIATION,
                                                         AS SUCCESSOR TRUSTEE TO
  15                                                     WACHOVIA BANK, NATIONAL
                                                         ASSOCIATION, AS TRUSTEE TO
  16                                                     BANC OF AMERICA MORTGAGE
                                                         SECURITIES, INC., MORTGAGE
  17                                                     PASS-THROUGH CERTIFICATES,
                                                         SERIES 2004-F’S NOTICE OF
  18                                                     DEBTOR’S REQUEST FOR
                                                         FORBEARANCE DUE TO THE COVID-
  19                                                     19 PANDEMIC
  20

  21
                Now comes Creditor U.S. BANK NATIONAL ASSOCIATION, AS SUCCESSOR
  22
       TRUSTEE TO WACHOVIA BANK, NATIONAL ASSOCIATION, AS TRUSTEE TO BANC OF
  23
       AMERICA MORTGAGE SECURITIES, INC., MORTGAGE PASS-THROUGH CERTIFICATES,
  24
       SERIES 2004-F (“Creditor”), by and through undersigned counsel, and hereby submits Notice to the
  25
       Court of the Debtor’s request for mortgage payment forbearance based upon a material financial
  26
       hardship caused by the COVID-19 pandemic.
  27
                The Debtor recently contacted Nationstar Mortgage LLC d/b/a Mr. Cooper, the servicing
  28

                                            -1-                     CASE NO. 16-42870-CN
          NOTICE OF DEBTOR’S REQUEST FOR FORBEARANCE DUE TO THE COVID-19 PANDEMIC

Case: 16-42870       Doc# 94      Filed: 05/11/20   Entered: 05/11/20 09:06:30     Page 1 of 4
   1 agent for Creditor, requesting a forbearance period of 6 months and has elected to not tender

   2 mortgage payments to Creditor that would come due on the mortgage starting April 1, 2020 through

   3 September 1, 2020. Creditor holds a secured interest in real property commonly known as 2675

   4 Tamalpais Ave, El Cerrito, California 94530 as evidenced by claim number 4-1 on the Court’s claim

   5 register. Creditor, at this time, does not waive any rights to collect the payments that come due

   6 during the forbearance period. If the Debtor desires to modify the length of the forbearance period or

   7 make arrangements to cure the forbearance period arrears, Creditor asks that the Debtor or Counsel

   8 for the Debtor make those requests through undersigned counsel.

   9          Per the request, Debtor will resume Mortgage payments beginning October 1, 2020 and will

  10 be required to cure the delinquency created by the forbearance period (hereinafter “forbearance

  11 arrears”). Creditor has retained undersigned counsel to seek an agreement with Debtor regarding the

  12 cure of the forbearance arrears and submit that agreement to the Court for approval. If Debtor fails to

  13 make arrangements to fully cure the forbearance arrears, Creditor reserves it rights to seek relief from

  14 the automatic stay upon expiration of the forbearance period.

  15

  16                                                  ALDRIDGE PITE, LLP

  17
       Dated: May 11, 2020                            /s/ Wendy Locke
  18                                                  WENDY LOCKE
                                                      Attorney for Creditor U.S. BANK NATIONAL
  19                                                  ASSOCIATION, AS SUCCESSOR TRUSTEE TO
                                                      WACHOVIA BANK, NATIONAL
  20                                                  ASSOCIATION, AS TRUSTEE TO BANC OF
                                                      AMERICA MORTGAGE SECURITIES, INC.,
  21                                                  MORTGAGE PASS-THROUGH CERTIFICATES,
                                                      SERIES 2004-F
  22

  23

  24

  25

  26

  27

  28

                                            -2-                     CASE NO. 16-42870-CN
          NOTICE OF DEBTOR’S REQUEST FOR FORBEARANCE DUE TO THE COVID-19 PANDEMIC
Case: 16-42870      Doc# 94      Filed: 05/11/20     Entered: 05/11/20 09:06:30        Page 2 of 4
   1   Wendy Locke (SBN 285202)
       wlocke@aldridgepite.com
   2   Joseph C. Delmotte (SBN 259460)
       jdelmotte@aldridgepite.com
   3   ALDRIDGE PITE, LLP
       4375 Jutland Drive, Suite 200
   4   P.O. Box 17933
       San Diego, CA 92177-0933
   5   Telephone: (858) 750-7600
       Facsimile: (619) 590-1385
   6
       Attorneys for Creditor
   7   U.S. BANK NATIONAL ASSOCIATION, AS SUCCESSOR TRUSTEE TO WACHOVIA
       BANK, NATIONAL ASSOCIATION, AS TRUSTEE TO BANC OF AMERICA
   8   MORTGAGE SECURITIES, INC., MORTGAGE PASS-THROUGH CERTIFICATES,
       SERIES 2004-F
   9

  10                             UNITED STATES BANKRUPTCY COURT
  11               NORTHERN DISTRICT OF CALIFORNIA - OAKLAND DIVISION
  12   In re                                              Case No. 16-42870-CN
  13   ROBIN N. DATTA,                                    Chapter 13
  14                   Debtor.
                                                          PROOF OF SERVICE
  15

  16           I, Pamela V. Thomason, declare that:
  17           I am employed at Aldridge Pite, LLP. My business address is: 4375 Jutland Drive, Suite 200;
  18 P.O. Box 17933, San Diego, CA 92177-0933. I am over the age of eighteen years and not a party to

  19 this cause.
  20           On May 11, 2020, I caused the following documents:
  21                 Notice of Forbearance Agreement
  22 to be served in said cause by placing a copy thereof enclosed in a sealed envelope with postage

  23 thereon fully prepaid in the United States Mail, and/or via electronic means pursuant to Bankruptcy

  24 Local Rule 9013-3(c) as follows:

  25
                                                    DEBTOR
  26                                             Robin N. Datta
                                             2675 Tamalpais Avenue
  27
                                              El Cerrito, CA 94530
  28                                             (Via U.S. Mail)


                                                      -1-                            CASE NO. 16-42870-CN
Case: 16-42870      Doc# 94      Filed:         PROOF OF SERVICE
                                          05/11/20 Entered: 05/11/20    09:06:30     Page 3 of 4
   1
                                             DEBTOR’S ATTORNEY
   2                                            Ryan C. Wood
                                            ryan@westcoastbk.com
   3                                             (Via NEF)
   4                                               TRUSTEE
   5                                         Martha G. Bronitsky
                                            13trustee@oak13.com
   6                                              (Via NEF)

   7                                        U.S. TRUSTEE
                                             U.S. Trustee
   8
                                    USTPRegion17.OA.ECF@usdoj.gov
   9                                          (Via NEF)

  10                                     OTHER INTERESTED PARTIES
                                               Debarati Datta
  11
                                           2675 Tamalpais Avenue
  12                                        El Cerrito, CA 94530
                                               (Via U.S Mail)
  13
             I declare under penalty of perjury that the foregoing is true and correct.
  14
       Dated: May 11, 2020                          /s/_Pamela V. Thomason___________________
  15

  16

  17

  18

  19
  20

  21

  22

  23

  24

  25

  26

  27

  28


                                                    -2-                              CASE NO. 16-42870-CN
Case: 16-42870    Doc# 94      Filed:         PROOF OF SERVICE
                                        05/11/20 Entered: 05/11/20       09:06:30     Page 4 of 4
